Citation Nr: 1424275	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-19 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include
posttraumatic stress disorder (PTSD), major depressive disorder and panic disorder.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an October
2010 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Winston Salem, North Carolina.

The appeal was previously Remanded by the Board in August 2013. 

As discussed in the August 2013 Remand, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has been diagnosed with major depressive disorder and panic disorder.  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.

Since the August 2013 Remand, the Veteran's paper claims file was scanned into an electronic filing system - Veterans Benefits Management System (VBMS).  All relevant documents are in this VBMS system.  There also exists a Virtual VA file.  The documents in Virtual VA are duplicative of those in VBMS.  


FINDING OF FACT

The Veteran has no corroborated in-service stressor, event, or injury to support service connection for any of the alleged acquired psychiatric disorders, to include PTSD, major depressive disorder and panic disorder.  




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and panic disorder are not met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, correspondence dated in January 2010 satisfied the duty to notify as the Veteran was notified of the information and evidence necessary to substantiate the service connection claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The January 2010 letter also satisfied the requirements under Dingess. 

As to the duty to assist, the RO associated the Veteran's service treatment records, private treatment records, and service personnel records.  Notably, the AOJ obtained the service personnel records in accordance with the August 2013 Remand.  As such, the Board finds that the AOJ complied with the Remand directives.  The Veteran declined to testify in support of his claims.

In September 2010, the RO made a formal finding that the information provided by the Veteran was insufficient for purposes of forwarding the case to the U.S. Army and Joint Services Records Research Center (JSRRC) for a meaningful search for stressor verification.  The Veteran alleges that the in-service stressful event was a motor vehicle accident involving him and his family, as well as his company commander, in Germany, but he has not provided sufficient details regarding the accident.  In August 2010, the AOJ asked the Veteran to provide a copy of a police report, medical records, and the name of his Company Commander, but the Veteran did not respond.  

The Board has reviewed the file, including recently added personnel records, and finds that the file does not reveal additional information necessary to send the JSRRC request.  In this regard, the Veteran has not provided the specific information requested in the AOJ's August 2010 letter, or any corroborating evidence such as a statement from his company commander, whom he alleges was driving at the time, his ex-wife, who was also allegedly a passenger, or any treatment records for his son, whom he claims was hospitalized for 45 days following the event.  Similarly, the Veteran's service treatment records do not indicate initial treatment or follow-up treatment for any injuries sustained in a motor vehicle accident.  Likewise, service personnel records obtained in accordance with the August 2013 Remand, did not contain a transfer request which the Veteran claims to have made in 1991 following the accident.  Based on the foregoing, the Board finds that the Veteran's stressor is not verifiable and any Remand for further information would be futile. 

The Board acknowledges the Veteran was not afforded a VA examination. However, the Board finds that a VA examination is not necessary to determine whether the issue decided herein is related to any period of honorable service, as the Veteran has not presented credible evidence of the alleged in-service stressor and objective evidence does not support a finding that the stressor occurred.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  

Although a November 2009 private psychiatric evaluation diagnosed PTSD, major depressive disorder, and panic disorder all related to the claimed in-service stressor, the opinion carries no weight as it is based on facts that have not been verified.  In light of the finding that no in-service incurrence has been shown, the requirements of McLendon have not been met and a medical nexus opinion is not required in this case.

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

II. Service Connection

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection on the basis of continuity of symptomatology applies only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran contends that he has PTSD, major depressive disorder, and panic disorder, all as the result of a motor vehicle accident in service.  

With respect to PTSD, the Board notes that service connection requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether a veteran engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and that his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  

In this case, however, the Veteran does not claim that his in-service stressor was one of hostile activity but rather, a motor vehicle accident in which the vehicle he was allegedly traveling in as a passenger, was sideswiped and flipped three times.  He alleges that his infant son was thrown from the vehicle and had to be hospitalized for a substantial period of time.  He contends that his son's injuries and rehabilitation took a toll on his marriage which ended in divorce.  Unfortunately, his  stressor has not been verified.  As his stressor relates to an incident other than hostile activity, lay evidence is not sufficient to establish the stressor.  See Hall v. Shinseki, 717 F.3d 1369 (2013) (holding that "§ 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist.").  

The Board has reviewed service treatment records and service personnel records and finds no objective evidence to support the Veteran's claimed in-service stressor.  Further, the Veteran has not submitted any corroborating evidence such as statements from his ex-wife, who was allegedly a passenger in the accident, or his company commander, whom he claims was driving the vehicle in question.  Additionally, the Board issued the August 2013 remand for the Veteran's complete personnel records because the Veteran indicated that he requested a transfer so that he could be nearer to his wife and son as his son recovered from the injuries but that the transfer request was denied.  The Veteran's complete personnel records were associated with the file following the August 2013 Remand but the records do not support the Veteran's contention that he requested a transfer and that such transfer was denied.  

Additionally, the Board finds that the Veteran's statements regarding the in-service motor vehicle accident are not credible.  Service treatment records do not indicate treatment (initial or follow-up ) for any motor vehicle accident even though they contain treatment for other injuries incurred in Germany, where the alleged motor vehicle accident occurred.  It is not credible that the Veteran would not have sought treatment following an accident in which his vehicle allegedly flipped three times and from which his son was thrown.  

In short, there is simply no objective evidence of record to support the Veteran's claimed in-service stressor with respect to his claim for service connection for PTSD.  Similarly, with respect to service connection for psychiatric disorders of major depressive disorder and panic disorder, service treatment records were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.  As an in-service event or injury has not been established, Hickson/Shedden element (2) is not met and service connection is not warranted for PTSD, major depressive disorder, or panic disorder.  

The Board acknowledges that there is a November 2009 private opinion by Dr. H.J. that indicates that the Veteran has PTSD, major depressive disorder, and a panic disorder, all related to the motor vehicle accident described above.  However, as Dr. H.J.'s favorable opinion was based on statements the Board finds not credible, the opinion has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Dr. H.J. was not privy to the service treatment records when he rendered the favorable nexus opinion and relied solely on the Veteran's recitation of the event in service.  As such, the Board finds Dr. H.J.'s opinion has no probative value. 

Furthermore, as for any direct assertions by the Veteran that there exists a medical relationship between the Veteran's psychiatric disorders and his service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  Again, the Board finds the recitation of the in-service event not credible and thus, any statement regarding a current disability related to the alleged incident has no probative value.  

For all the foregoing reasons, the claim for service connection for an acquired psychiatric disorder must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include
posttraumatic stress disorder (PTSD), major depressive disorder and panic disorder, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


